Thomas Edsell plaint. agt Richard Travis Defendt in an action of the case for witholding a debt of Nineteen pounds or thereabouts due for two yeares & three quarters rent of a house hee had of the sa Edsell, the which rent hee sd Edsell paide mrs Hanniford for at Seven pounds a yeare, which rent hath been due since the yeare 1666. with due interest & all other due damages according to Attachmt Dat. Aprill: 22d 1675 . . . the Jury . . . founde for the Defendt costs of Court being Fourteen Shillings
Execucion issued aug° 21° 1675
[There had already, in 1672, been a suit between Edsell and Travis over the rent of this house. Papers for the earlier case are in S. F. 1143.]